Citation Nr: 0910137	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-29 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO denied service connection for 
hypertension.  The Veteran appealed to the Board.  In July 
2006, the Veteran testified during a Video Conference hearing 
before the undersigned acting Veterans Law Judge; a 
transcript is of record.  In October 2006, the Board denied 
the Veteran's claim.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2008, the Veteran's representative and VA General 
Counsel filed a joint motion to vacate the Board's October 
2006 decision.  In an April 2008 Order, the Court granted the 
joint motion and remanded the case to the Board for further 
action.  

In September 2008, the Board remanded the case to the RO for 
further development.  The RO completed the development and 
again denied service connection in December 2008.  The case 
has been returned to the Board for appellate consideration.


FINDING OF FACT

The competent medical evidence does not show that the 
Veteran's service-connected diabetes mellitus caused or 
aggravated his hypertension. 


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The Board finds that VA has satisfied its duty to notify 
pursuant to the VCAA.  The RO originally provided VCAA notice 
to the Veteran in correspondence dated in October 2004.  In 
that letter, the RO advised the Veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits on a secondary basis.  The RO advised 
the Veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the Veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran. 

The RO sent an additional letter in March 2006, informing the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.

While the Veteran did not receive notice prior to initial 
unfavorable adjudication of the claim, the October 2004 
letter from the RO cured the procedural defect.  The Veteran 
had a meaningful opportunity to participate effectively in 
the processing of his claim through the submission of 
additional argument and evidence.  In January 2005 and 
December 2008 supplemental statements of the case, the claim 
was readjudicated after he received all critical notice and 
had an opportunity to respond.  For these reasons, the Board 
finds the Veteran has not been prejudiced by any timing 
defect with respect to adequate notice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

Further, the RO has satisfied VA's duty to assist the Veteran 
in developing his claim.  The Veteran's service medical 
records are associated with the claims file, as are medical 
reports and records from VA and private medical treatment 
providers.  The Veteran has undergone examinations that have 
addressed the medical matters presented by this appeal.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  All records for which the Veteran sought VA 
assistance in gathering have been obtained.  The Veteran has 
not identified any evidence that remains outstanding.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal, 
and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent 
to his claim.  Accordingly, the Board will address the merits 
of the claim.

DIRECT SERVICE CONNECTION

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

The Veteran does not contend that his hypertension had its 
onset in service, within one year of separation or is 
otherwise directly related to service.  During the July 2006 
Board hearing, the Veteran testified that hypertension was 
first diagnosed in September 2002.  Service medical records 
contain no evidence of hypertension.  The first diagnosis of 
hypertension in the record was found in a March 2003 VA 
examination report, over three decades after separation from 
service.  As such, the Board finds that service connection 
for hypertension on a direct basis, including presumptively, 
is not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2008).   

SECONDARY SERVICE CONNECTION

The Veteran claims that his service-connected diabetes 
mellitus preceded and subsequently caused the hypertension.  
The Veteran was granted service connection for diabetes 
mellitus in a July 2002 rating decision.  In his May 2004 
notice of disagreement, the Veteran stated that he was 
diagnosed with diabetes in 1999 and was diagnosed with 
hypertension three years later, in 2002.  The Veteran 
believed the timing of the diagnoses supported his assertion.

Prior to October 10, 2006, service connection may be granted 
for disabilities which are proximately due to, or the result 
of, a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  The current 38 
C.F.R. § 3.310(b) is as follows: Any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected condition, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

VA medical center (VAMC) treatment records reflected ongoing 
treatment for, among other things, diabetes and hypertension.  
Nothing in these records, however, linked the two conditions.  
Treatment records from the VAMC in El Paso showed blood 
pressure readings of 140 systolic over 70 diastolic in 
October 2002 and 130 systolic over 81 diastolic in January 
2003.  

The record contains letters from private doctors.  A May 2004 
letter by Dr. F.P. essentially stated that the Veteran's 
hypertension was related to his diabetes.  The opinion was as 
follows: "[W]as diagnosed with diabetes mellitus on April 
2000 later he developed hypertension that to my judgment is 
due to complications caused by diabetes."

In a letter dated in November 2004, Dr. J.A.C. provided the 
following medical opinion in referring to the Veteran: "He 
has diabetes mellitus large evolution.  He also has 
systematic artery hypertension large evolution, both 
sicknesses controlled by anti-hypertensive and oral 
hypoglycemia.  We comment that this sicknesses are frequently 
associated and conform a metabolic syndrome that brings 
complications of different nature the most outstanding the 
sickness coronary artery."

As for VA examinations, at a March 2003 VA medical 
examination, the Veteran reported taking medication for 
hypertension and stated that his hypertension levels 
fluctuate.  The Veteran complained of weakness and occasional 
dizziness.  Blood pressure readings were 133 systolic over 75 
diastolic (sitting), 120 systolic over 65 diastolic 
(standing) and 128 systolic over 72 diastolic (reclining).  
After reviewing the claims file and past VA medical records, 
the March 2003 VA examiner diagnosed hypertension that was 
less likely than not secondary to diabetes.  The examiner 
based his conclusion on the fact that there was no evidence 
of diabetic nephropathy.  Another factor in the doctor's 
assessment was the unlikelihood of diabetes affecting the 
body in such a way as to cause hypertension in less than five 
to ten years; the Veteran developed hypertension only three 
years after being diagnosed with diabetes.  

At an October 2008 VA examination, the examiner noted the 
Veteran's history of diabetes that predated his hypertension.  
However, following physical examination of the Veteran and 
review of his claims file, the October 2008 VA examiner 
diagnosed essential hypertension that was less likely than 
not related to military service.  In compliance with the 
Board's remand, the doctor opined that hypertension was less 
likely than not caused by, aggravated by, or permanently 
worsened by the Veteran's service-connected diabetes 
mellitus.  In providing a rationale for his opinion, the 
October 2008 VA physician noted the absence of diabetic 
nephropathy and diabetic retinopathy.

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  The credibility and 
weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one examiner's opinion over another depending on factors 
such as reasoning employed by the examiners and whether or 
not, and the extent to which they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

A.  Causation

Neither of the medical opinions favorable to the Veteran's 
claim indicate that the physicians reviewed the Veteran's 
claims file or any past medical history.  In contrast, the 
March 2003 and October 2008 VA examiners specifically stated 
that the claims file had been reviewed.  Among the factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  Further, the medical opinions 
favorable to the Veteran's claim consist only of undocumented 
assertions.  The May 2004 opinion merely states that in his 
judgment the Veteran's hypertension was caused by his 
diabetes.  No basis or reasoning is given for this assertion, 
and no clinical data is referenced in stating how the 
physician arrived at his opinion.  The November 2004 opinion 
does not actually state that the Veteran's hypertension was 
caused by his diabetes, rather this opinion only states that 
there is an association between the diseases.  Again, no 
reasoning or reference to any clinical data is provided.

On the other hand, the VA examiner's March 2003 and October 
2008 opinions include detailed reasoning explaining the basis 
of the medical opinions, and noted, for example, the fact 
that the Veteran did not have diabetic nephropathy or 
diabetic retinopathy.  The March 2003 VA examiner also noted 
the unlikelihood of diabetes affecting the body in such a way 
as to cause hypertension in less than five to ten years.  
Clinical data, particularly in the form of laboratory 
findings, was discussed, as was the relative timing of onset 
of the diabetes and hypertension.  Because the VA examiners 
provided a clear basis supported by clinical findings and 
detailed rationale, as well as a review of the claims file, 
and examination of the Veteran, the Board affords 
considerably greater probative weight to the March 2003 and 
October 2008 VA opinions than to the opinions of Dr. F.C.P. 
and Dr. J.A.C.

In sum, the competent medical evidence does not show that the 
Veteran's service-connected diabetes mellitus caused his 
hypertension. 

B.  Aggravation

The Board observes that the record is absent for any evidence 
that the Veteran's hypertension is aggravated by his service 
connected diabetes, and the Board can find no record of any 
health care professional stating that the Veteran's service-
connected diabetes mellitus aggravated his hypertension.  In 
fact, the October 2008 VA examiner specifically stated that 
it was less likely than not that the Veteran's hypertension 
was aggravated by or permanently worsened by his service-
connected diabetes mellitus.  As noted, the October 2008 VA 
examiner reviewed the Veteran's claims file, cited to 
clinical data, and examined the Veteran prior to offering his 
opinion.

In short, the competent medical evidence does not show that 
the Veteran's service-connected diabetes mellitus aggravated 
his hypertension.

Conclusion

Without medical training, laypersons, such as the Veteran and 
his representative, are not competent to comment on medical 
matters such as date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  There are circumstances 
where lay evidence may be competent and sufficient to 
establish a diagnosis or medical etiology of a condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  Here, however, clinical testing and expertise are 
required to diagnose and determine the etiology of 
hypertension.  The statements of the Veteran and his 
representative offered in support of his claim are not 
competent medical evidence and do not serve to establish a 
medical nexus.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. § 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.  




____________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


